867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.INTERVET AMERICA, INC., Plaintff-Appellant,v.KEEVET LABORATORIES, INC., Robert D. Keenum and Keenum,Inc., Defendants- Appellees.INTERVET AMERICA, INC., Plaintff-Appellant,v.KEEVET LABORATORIES, INC., Robert D. Keenum and Keenum,Inc., Defendants- Appellees.
Nos. 88-1558, 89-1036.
United States Court of Appeals, Federal Circuit.
Nov. 4, 1988.

Before MAYER, Circuit Judge.

ORDER

1
Intervet America, Inc. moves to consolidate appeal nos. 88-1558 and 89-1036.


2
In the course of its motion, Intervet states that appeal no. 88-1558 was from a district court order that disposed of all issues except damages related to unfair trade practices.  Such an order is not appealable under 28 U.S.C. Sec. 1292(c)(2).  See e.g., W.L. Gore & Associates, Inc. v. Carlisle Corp., 529 F.2d 614, 617 (3rd Cir.1976).  Hence, appeal no. 88-1558 must be dismissed.  However, Intervet is not harmed by this dismissal in view of its appeal no. 89-1036 which is from the district court's final judgment in this case.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Appeal no. 88-1558 is dismissed.


5
(2) If appropriate, Intervet may request that the Clerk transfer the brief filed in no. 88-1558 to appeal no. 89-1036.